Title: From Thomas Jefferson to John Paul Jones, 27 March 1788
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Amsterdam Mar. 27. 1788.

I arrived at this place on the 10th. inst. and expected to have staid here a week only. Since the expiration of that week I have been in constant expectation of leaving it within 2. or 3. days. Such is my expectation at this moment; so that any letter you may be so good as to write me after the receipt of this will find me at Paris. Any one written before that will be unanswered till I get back. I wish I had known on my arrival here that I should have staid so long, as I might have written to you and got an answer here.
The January French packet and February English one being still due we have no news from America later than the 16th. of January. Our information is not sure that the Count de Moustier had then arrived there. Such a report has gone about. The January French packet was not arrived at Havre on the 17th. of March, when she should have been out eight weeks. There has been a rise lately of 10. per cent in the English bank stock. I do not know whether it has extended to other stock. The government of that country refuse to receive or furnish refreshment to the Russian squadron destined for the Mediterranean. I am with very great esteem Sir Your most obedient humble servt,

Th: Jefferson

